188 F.2d 366
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.DIXIE MERCERIZING COMPANY, Respondent.
No. 11231.
United States Court of Appeals Sixth Circuit.
April 10, 1951.

George J. Bott, Washington, D.C., John C. Getreu, Atlanta, Ga., H. B. Diamond, Washington, D.C., for petitioner.
Frank A. Constangy, Atlanta, Ga., Edwards S. Abernathy, Chattanooga, Tenn., for respondent.
Before ALLEN, McALLISTER, and MILLER, Circuit Judges.
PER CURIAM.


1
This case came on to be heard upon the record and briefs and oral argument of counsel;


2
And it appearing that the Board's findings of fact are supported by substantial evidence on the record considered as a whole:


3
A decree is hereby entered enforcing the order of the National Labor Relations Board issued September 29, 1949.